internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom it a 2--plr-113089-98 date i dec _ legend taxpayer's name taxpayer's address taxpayer's identification_number dear this responds to your ruling_request submitted on behalf of the taxpayer rulings requested that z is required to file information returns under sec_6041 of the internal_revenue_code for trip awards it makes to noncorporate dealers if the value of a trip awarded is dollar_figure or more in any taxable_year that z is not required to file information returns under sec_6041 with respect to individuals designated by dealers to take the trips facts z is a domestic_corporation that manufactures products which it sells to independent dealers proprietorships partnerships and corporations in turn sell the products to the general_public the dealers which are each year z sponsors an incentive award program to encourage dealers to purchase the products manufactured by z plr-113089-98 the incentive awards are trips that include transportation accommodations and all other expenses each trip awarded is dollar_figure or more the fair_market_value of there are two categories within the incentive program one category is for dealers that agree to stock only 2’s products and maintain an inventory of at least dollar_figure of the products at ali times during the year dealers as well as those exclusive dealers that fail to meet the minimum inventory requirement the other category is for non-exclusive trips are awarded to a certain number of top dealers based on the wholesale purchase of products by the dealer and bears no relationship to the retail_sale of the products by the dealer dealer that receives an award is entitled to designate two individuals to take the trip a only dealers are entitled to win trip awards and only dealers may designate the individuals who will take the trips the only requirement imposed by z on a dealer is that at least one of the individuals who takes the trip must be a principal officer or key_employee of the dealer be a spouse or companion the other individual may z provides an award-winning dealer with a form on which the dealer designates the names of the individuals who will take the trip arrangements for transportation accommodations and payment of other expenses are made by after the dealer makes the designation all further law and analysis sec_6041 of the internal_revenue_code provides that persons engaged in a trade_or_business and making payment in the course of that trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income other than payments to which certain other code provisions apply of dollar_figure or more in any taxable_year must make a return of such payment amount of the payment and the name and address of the recipient the return must set forth the sec_1_6041-1 of the income_tax regulations states that amounts paid as prizes_and_awards that are required to be included in gross_income under course of a trade_or_business are required to be reported under sec_6041 reported is made in property other than money the fair_market_value of the property at the time of payment is the amount to be under sec_1_6041-1 if any payment required to be and sec_1_74-1 when paid in the y fy plr-113089-98 included on the return payments to corporations from the reporting requirements of sec_6041 subject_to exceptions that are not relevant here in general sec_1_6041-3 exempts sec_1_6041-1 provides that an amount is deemed to have been paid when it is credited or set apart to a person without any substantial limitation or restriction as to the time or manner of payment or condition upon which payment is to be made and is made available so that it may be drawn upon at anytime and its receipt brought within the payee’s control and disposition sec_74 provides in general that gross_income includes amounts received as prizes_and_awards a states that prizes_and_awards that are includible in gross_income include but are not limited to awards in contests of all types as well as prizes_and_awards from an employer to an employee in recognition of some achievement in connection with his employment under sec_1_74-1 if the prize or award is not made in money but is made in goods or services the fair_market_value of the goods or services is the amount to be included in income sec_1 only dealers can meet the criteria and be awarded under the facts presented z awards prizes of trips to dealers for successfully meeting criteria established by z individuals who take the trips cannot compete in z's incentive program prizes and they are the recipients of the trips awarded by thus the trip is a prize or award includible in the recipient dealer's gross_income under sec_74 and it constitutes a payment of fixed or determinable income under sec_6041 however dealers that are corporations that receive trip awards are not the kind of corporations payments to which are subject_to the information reporting requirements of sec_6041 the of course dealers whether they are proprietorships partnerships or corporations are subject_to information reporting requirements when they designate the individuals who will take the trips conclusions is required to file information returns under sec_6041 for the trips it awards to noncorporate dealers if the fair_market_value of a trip awarded is dollar_figure or more in any taxable_year is not required to file information returns with ‘99909046 plr-113089-98 respect to the individuals designated by the dealers to take the trip except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent this a copy of this letter must be attached to any income_tax return to which it is relevant sincerely assistant chief_counsel income_tax accounting by robert a berkovsky chief branch
